I think a new trial should be ordered in furtherance of justice.
We are slow to reverse upon the facts a verdict of guilt rendered by intelligent jurors with understanding of the evidence (People v. Cohen, 223 N.Y. 406, 423). The measure of our faith is in some sense the measure of our duty to see to it that faith is justified. We lose the right to put so much of the responsibility on others than ourselves, to lean so heavily on verdicts, if understanding of the evidence may be poisoned, and the verdict held as truth.
This jury wished to know whether there was any testimony that the defendant had been told at the police station that the girl had been hit on the head with a stone. The prevailing opinion makes it plain how significant in support of innocence such testimony would be. The trial judge said in effect that no such testimony was in the case. He read the testimony of a detective that the defendant was informed that the girl was dead, and after reading that, he added, "That is all my minutes show." The defendant's counsel then tried to direct attention to other testimony. The defendant herself had testified that the man behind the desk at the station had said that the girl was found lying with a stone on her head. Not only had the defendant so testified, but no one had contradicted her. To this suggestion, the court responded: "Well, I don't remember any such testimony, and if you invite my attention to it, I will have it read." Counsel replied: "Yes, sir, I can invite your attention to that." Before he had a chance to do so, in the midst almost of his protesting words, "Just a moment now, if your Honor please," and upon the *Page 129 
suggestion of the district attorney that enough had been read, the jury was sent back.
We are told, in belittlement of all this, that when the trial judge said, "I don't remember any such testimony," he was not referring to the defendant's testimony, which counsel was seeking to recall to him. He was referring, it is said, to the existence of something in contradiction of her testimony. The words that follow in which he invited counsel to direct attention to the testimony if it existed, and counsel's response to the invitation, show this construction to be untenable. The court was not inviting counsel to point out testimony prejudicial to the defendant which the court could not remember. Counsel was not asserting his ability to invite the court's attention to testimony prejudicial to his client which in fact did not exist. Invitation and response both demonstrate that court and counsel were in accord in their interpretation of each other's meaning. The one denied and the other asserted that the defendant had made the statements on the witness stand which counsel wished the court to place before the jury. The fact is that the statements had been made, and that the officer behind the desk, who could have contradicted them if false, was not a witness for the People.
In this tangle of misconceptions, I am fearful that the truth may have been smothered. A jury eager for light upon a point of crucial moment, avows itself in darkness, and for answer is confirmed in error. Ignorance, admitted at the beginning by the request for information, is heightened and deepened by a response intended to dispel it. I think we should do wrong in upholding a verdict thus rooted in uncertainty. We do not help the case by saying that a judge is not required to state his recollection of the facts. The judgment, if it is to be sustained, must pass a deeper scrutiny. It is not enough to show that by the test of error of law there is no flaw *Page 130 
in the instructions. What concerns us more profoundly is whether there is justice in the verdict. Justice is not there unless there is also understanding.
My vote is for reversal.
HISCOCK, Ch. J., CHASE and ANDREWS, JJ., concur with POUND, J.; CRANE, J., reads dissenting opinion, and HOGAN, J., concurs with him; CARDOZO, J., reads dissenting memorandum, concurring with CRANE, J.
Judgment of conviction affirmed.